Exhibit 99.1 NEWS RELEASE PGT Reports 2009 Second Quarter Results VENICE, FL, August 5, 2009 - PGT, Inc. (NASDAQ:PGTI), the leading U.S. manufacturer and supplier of residential impact-resistant windows and doors, announces financial results for the second quarter ended July 4, 2009.In our second quarter: § Net sales were $46.9 million, an increase of $5.4 million, or 12.9%, compared to the first quarter of 2009.Sales decreased when compared to the prior year second quarter by $13.2 million, or 22.0%. § Gross margin of 31.2% improved compared to the 2009 first quarter gross margin of 23.8%, but declined when compared to gross margin of 35.8% in the second quarter of 2008. § Net income was $342 thousand, compared to an adjusted net loss of $3.7 million in the first quarter of 2009, and adjusted net income of $1.9 million in the second quarter of 2008. § Net income per diluted share was $0.01, compared to an adjusted net loss per diluted share of $0.11 in the first quarter of 2009, and adjusted net income per diluted share of $0.06 in the second quarter of 2008. § EBITDA was $6.0 million, compared to adjusted EBITDA of $2.0 million in the first quarter of 2009 and $9.5 million in the second quarter of 2008. § Solid cash generation was used to make additional debt payments totaling $8.0 million in June. § Cost reductions from initiatives taken in the first quarter of 2009 were fully realized and are on track to produce savings for the rest of the year and beyond. “We delivered solid operating performance in an environment of new housing starts down 44% compared to the second quarter of 2008, as the challenges faced by the home building industry continue.Although our sales decreased 22% in the second quarter of 2009 compared to 2008, we were able to generate $5.0 million of cash from our operations” said Rod Hershberger, PGT’s President and Chief Executive Officer.“Additionally, the homebuilding industry began to show some positive signs as several of the nation’s largest home builders reported increases in new home orders and decreases in cancellation rates.However, credit availability continues to be of concern and the rate of unemployment in some areas is now in the double-digits.These mixed economic signals make predicting a turn-around in the home building industry difficult, but they may be an indicator of increased stability.Actions in 2009 to better align costs with the continued decline in our sales levels benefited us in our second quarter results and will benefit us into the future.We continue to move forward with new product offerings and line expansions and to pursue growth opportunities both inside and outside of Florida.We are optimistic about our long-term growth opportunities.In the near-term, we will continue to focus on controlling costs and generating cash.” Commenting further on the second quarter of 2009, Jeff Jackson, PGT’s Executive Vice President and Chief Financial Officer, stated, “Our sales continued to be negatively impacted by the most difficult market conditions we have ever encountered, declining $13.2 million, or 22.0%, from the second quarter of 2008.However, we saw some encouraging signs in the second quarter, including an increase in sequential quarter sales, and our efficiency initiatives positively impacted our ability to generate cash.This internally generated cash, coupled with effective management of working capital, enabled us to prepay $8.0 million of outstanding bank debt in June, while cash on hand decreased only $1.7 million during the quarter.” Mr. Jackson continued, “While we are pleased with the results of our second quarter, we expect the challenges of this unprecedented market downturn to continue through the rest of 2009, and possibly further.However, we remain committed to investing in our future, controlling costs and strengthening our balance sheet by further reducing debt.” Conference Call As previously announced, PGT will hold a conference call Thursday, August 6, 2009, at 10:30 a.m. Eastern Time and will simultaneously broadcast it live over the Internet. To participate in the teleconference, please dial into the call a few minutes before the start time:800-310-8725 (U.S. and Canada) and 719-325-2198 (international).
